NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 23, 2021*
                               Decided March 12, 2021

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge


No. 19-2938

JOHNNY MURRAY,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                       No. 18-cv-2234

JOHN BALDWIN, et al.,                          Colin S. Bruce,
     Defendants-Appellees.                     Judge.




                                      ORDER

       Johnny Murray, a state inmate, filed a grievance complaining of conditions in his
prison cell. Relying on an internal report that the cell’s problems were fixed, prison
administrators denied the grievance. Murray sued the administrators, alleging that their
failure to remedy his cell’s conditions and their reliance on that report, which Murray


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2938                                                                          Page 2

says was a lie, violated the Eighth Amendment. The district court ruled that Murray
failed to exhaust his administrative remedies and entered summary judgment for the
defendants. But even if Murray had exhausted his administrative remedies, he has
pleaded himself out of court on the merits of his claim, so we affirm.

        To address “inhumane” conditions in his cell at Danville Correctional Center in
Illinois, Murray filed a grievance, seeking cleaning supplies or a transfer to another cell.
Murray alleged that water leaked from overhead, causing mold, wastewater flushed
from a neighboring cell into his toilet, and roaches, spiders, gnats, and mice infested his
cell. He did not name any wrongdoers. A counselor reviewed the complaint and told
Murray that an aide to Kim Larson, Danville’s assistant warden, had reviewed the
conditions in his cell and reported that the issues were resolved. Dissatisfied, Murray
advanced his complaint to a grievance officer, who, in agreement with Victor Calloway,
Danville’s warden, denied the grievance. Murray then appealed his grievance to the
Administrative Review Board, which also denied it. John Baldwin, the Director of the
Illinois Department of Corrections, concurred in the denial.

       Murray’s next step was this suit. As relevant on appeal, he sued Director
Baldwin, Warden Calloway, and Assistant Warden Larson under 42 U.S.C. § 1983. He
alleged that, after “the defendants [were] notified” that Larson’s aide reported that the
conditions in his cell were resolved, they did not further address those conditions and
therefore they subjected him to cruel and unusual punishment. U.S. CONST. amend. VIII.
Baldwin moved to dismiss the claim against him on the basis that Murray failed to
allege that he was “personally involved.” See FED. R. CIV. P. 12(b)(6). The district court
denied that motion, reasoning that the Director’s awareness of the grievance supported
his involvement. But it later granted the defendants’ motion for summary judgment
based on Murray’s failure to exhaust his administrative remedies. The district court
reasoned that, in Illinois, a grievance must include “the name of each person who is …
involved in the complaint” or, alternatively, “as much descriptive information” as
possible. ILL. ADMIN. CODE tit. 20, § 504.810(c). As a result, because Murray’s grievance
did not name the defendants, it did not put them on notice that Murray submitted it
against them. The court added that prison officials cannot be held liable under § 1983
for denying grievances.

       On appeal, Murray argues that the district court erred in concluding that he had
not exhausted his administrative remedies. He contends that the court ignored his
explanation that, when he filed the grievance, he did not know the names of those
No. 19-2938                                                                        Page 3

responsible for his cell’s conditions. It should have been enough, he maintains, that he
submitted his grievance to the reviewing officials who, he believed, could help.

        We need not resolve the exhaustion issue, for even if the exhaustion rule of
§ 504.810(c) did not require Murray to submit a grievance naming the defendants, we
may affirm the judgment on other grounds supported in the record. See Sonnleitner v.
York, 304 F.3d 704, 717 n.8 (7th Cir. 2002). We do so here because Murray has pleaded
himself out of court on the merits of his § 1983 claim. According to Murray, “the
defendants [were] notified” by Larson’s aide that the aide assessed the conditions in
Murray’s cell and reported that the problems there were rectified. Section 1983 does not
impose liability on those, like defendants, who reasonably rely on an aide’s report when
rejecting the assertions in a grievance. See Burks v. Raemisch, 555 F.3d 592, 595–96
(7th Cir. 2009). Murray replies on appeal that the aide (who is not a defendant) lied in
the report. But prison administrators are not liable under Section 1983 for misdeeds (i.e.,
lies) of their subordinates unless they knew about and approved them. Chavez v. Cady,
207 F.3d 901, 906 (7th Cir. 2000). And Murray did not allege in his complaint or argue
on appeal that any of the defendants knew that the aide lied to them. Therefore,
Murray’s allegations that the aide reported to the defendants that his cell’s problems
were resolved refute his legal conclusion that the defendants culpably ignored the
conditions described in his grievance.
                                                                                 AFFIRMED